Citation Nr: 1741144	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law 


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1991 to October 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the petition to reopen the claim for entitlement to service connection for the bilateral knees.  

The RO previously denied the Veteran's claim for a bilateral knee disability in October 2008.  

In March 2011, the Veteran filed a claim to reopen the issue of entitlement to service connection for a bilateral knee disability, which was denied in the July 2011 rating decision.  The Veteran filed a notice of disagreement with regard to this claim in September 2011.  The RO issued the statement of the case (SOC) in January 2014, after which the Veteran timely effectuated his appeal to the Board.

In March 2017, the Veteran withdrew his request for a hearing before the Board, originally scheduled for April 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An October 2008 rating decision denied entitlement to service connection for a bilateral knee disability.  This decision is final.

2. The evidence received since the October 2008 rating decision regarding the Veteran's claim for service connection for a bilateral knee disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3. The Veteran has a current bilateral knee disability that is the result of an injury during active duty service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2. The criteria for service connection for a bilateral knee disability are met. 38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

After notice of an agency of original jurisdiction decision, a claimant has one year to submit a notice of disagreement. 38 U.S.C.A. § 7105(c).  If a timely notice of disagreement is received, a Statement of the Case (SOC) is issued; and an appellant has the longer of 60 days after issuance of the SOC or the remainder of the one year period after notice of the decision on appeal, to submit a timely notice of disagreement. 38 U.S.C.A. § 7105 (d)(3) (West 2014).  If a timely substantive appeal is not submitted, the RO may close the appeal without further notice. 38 C.F.R. § 19.32 (2016).  An RO decision becomes final if an appeal is not perfected by submission of a timely substantive appeal. 38 C.F.R. § 20.1103 (2016).

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence is received during an applicable appellate period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156 (b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156 (a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Regarding the claim for entitlement to service connection for a bilateral knee disability, pertinent evidence received since October 2008, the date of the most recent final rating decision, includes a June 2014 private medical opinion. 

The June 2014 private opinion submitted by Dr. J. D. supports the contention that the Veteran's bilateral knee disability is at least as likely as not the result of his military service.  Specifically, Dr. J. D. opined that the bilateral knee disability resulted from the Veteran's participation in physical training and basic training during service.  As a whole, this evidence is new, as it was not before the Board at the time of the prior final October 2008 denial, and it is material, as it is not redundant of evidence already in the record in November 2008 and is suggestive of a link between the bilateral knee disability and the Veteran's active duty service. Shade, supra.  

As this evidence addresses a basis for the prior denial of the Veteran's claim for entitlement to service connection for a bilateral knee disability, the Board finds that the new evidence relates to the unestablished facts necessary to substantiate the claim for service connection for a bilateral knee disability, and therefore, raises a reasonable possibility of substantiating such claim. Shade, supra. Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a bilateral knee disability is reopened.

II. Service Connection 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  
As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id. 

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The September 2008 VA examination report noted tendonitis of the bilateral knees, beginning in 1995.  A September 2012 private treatment x-ray indicated mild bilateral medial and patellofemoral compartment degenerative joint disease.  The September 2013 VA examination report noted diagnoses of left knee degenerative joint disease, as well as a right knee sprain.  Most recently, the June 2014 private medical opinion documented a diagnosis of bilateral knee tendonitis with degenerative joint disease. Thus, the first element of direct service connection is met.

Service treatment records reflect complaints of left knee pain in January 1994.  The pain persisted for two days and the Veteran reported no prior knee injury.  He was diagnosed with tendonitis.  Thus, the second element of direct service connection is satisfied.  

The remaining question is whether there is a nexus, or link, between the current disability and the Veteran's service.

In September 2013, the RO afforded the Veteran a VA examination for his bilateral knee disability.  He reported injuring his left knee during service while performing maintenance work, which resulted in pain that had persisted since separation.  He also stated that his right knee became painful within a year of the January 1994 incident.  The examiner opined that the bilateral knee disability was less likely than not related to military service.  However, the examiner based this opinion upon a lack of documentation of continuity of symptomatology since separation and failed to take into account the Veteran's reports of persistent knee pain since service.  A medical opinion based solely on the absence of documentation in the service treatment records or that fails to take into account lay statements is inadequate. See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied on the absence of contemporaneous medical evidence); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Thus, it is afforded no probative weight.

In June 2014, the Veteran submitted a private medical opinion from Dr. J. D., who opined that his bilateral knee disability was more likely than not related to military service.  He noted the in-service report of knee pain, as well as the continuous complaints of knee pain since separation from service.  Dr. J. D. based his opinion on the timing of the January 1994 report of knee pain, which was less than a year prior to discharge, as well as the absence of any recent knee injuries or intercurrent illnesses related to the bilateral knees.  He reasoned that the Veteran's current tendonitis and degenerative joint disease was likely the result of his participation in physical training activities, as well as basic training. This opinion considered an accurate history, including the Veteran's reports; had clear conclusions and a well-reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As a result, the Board affords it great probative weight.  

Although the September 2013 VA examiner opined that the Veteran's bilateral knee disability was not incurred in service, he failed to consider the continuity of symptomatology, as the Veteran has consistently reported knee pain and related symptoms since separation.  Further, the Veteran submitted an opinion from a private treatment provider that supports a relationship between his participation in training activities during service and his current bilateral knee tendonitis and degenerative joint disease.  The Board finds that Dr. J. D.'s opinion took into account the circumstances of the Veteran's military career/training and medical history, as corroborated by documentary evidence; and reflected an understanding of his injuries after reviewing the claims file.  Based upon the supporting documentation regarding his in-service complaints of pain, the consistency of painful knee symptoms since separation, and Dr. J. D.'s opinion, the Board finds that this evidence weighs in favor of service connection.  See 38 U.S.C.A. § 7104 (West 2014).

Following its review of all of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection for a bilateral knee disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   









ORDER

New and material evidence has been presented, the claim of service connection for a bilateral knee disability is reopened.

Entitlement to service connection for a bilateral knee disability is granted.  


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


